Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending. Claims 1-19 have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/221/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-3 and 5 the meaning of “substituted” is ambiguous. It appears that this has different meanings. See the following reasons:
The definition for A1 and A2 is ambiguous. It recites that “any carbon of the alicyclic hydrocarbon group is optionally substituted by a heteroatom”. This would leave a heteroatom lacking a group needed to complete valency. Note that the claim also recites that the group is unsubstituted or substituted by at least one substituent group E in which E is a fluorine atom, a chlorine atom, a bromine atom, etc., which has a closed valence. The term “substituted” clearly has different meanings in the various descriptions. At some instances maybe Applicant means “replaced by” instead of “substituted by”?
The definition for A3 and A4 is ambiguous. It recites that “any carbon of the alicyclic or aromatic hydrocarbon group is optionally substituted by a heteroatom”. This would leave a heteroatom lacking a group needed to complete valency. See same reasoning above. Maybe Applicant means “replaced by a heteroatom”? 
The definition for Rsp1 is ambiguous. It recites that “one -CH2- or two or more non-adjacent -CH2- are each independently optionally substituted by -O-, -COO-, -OCO-, -OCO-O-, -CO-NH-, -NH-CO-, -CH=CH- or 
    PNG
    media_image1.png
    21
    43
    media_image1.png
    Greyscale
”. The depicted substituents have an open valence and lack a group needed to complete valency. See same reasoning above. Maybe Applicant means “replaced” instead of substituted?
For the definitions of E, E1 and E2 the claim recites that “one -CH2- or two or more non-adjacent -CH2- are each independently optionally substituted by -O-, -S-, -CO-, -COO-, -OCO-, -CO-S-, -OCO-O-, -CO-NH-, -NH-CO-, etc.”. The depicted substituents have an open valence and lack a group needed to complete valency. See same reasoning above. Maybe Applicant means “replaced” instead of substituted?
In addition, the definition for E, E1 and E2 is ambiguous: LE, RspE and ZE are disclosed to be L5, Rsp1 and Z1, respectively. However, at the end of the definition for these variables the claim recites 
    PNG
    media_image2.png
    67
    624
    media_image2.png
    Greyscale
. It is unclear if LE, RspE and ZE are the same as L5, Rsp1 and Z1 , respectively or not. And if not, then what are LE, RspE and ZE?
The definition for Z1 in the specification is not sufficient to allow one to clearly envisage the groups that are and are not intended by the claimed invention. The claims describe Z1 as a polymerizable functional group. Such description in the claims and specification do not clearly define this variable. The claims do not recite what the variable is, instead only its functional property (able to polymerize). The scope of the claims is unclear because one of ordinary skill in the art cannot ascertain the amount and type of atoms, size of the groups, and bonds contained in the group and how these are all connected and also what structures or groups are not included. One of ordinary skill would not know the meets and bounds of Z1. Identification of Z1 as the formulae (Z-1) to (Z-8) of page 28 of the specification will overcome this indefinite issue.
In the definition for Q1 it is unclear if it is an organic group containing an aromatic hydrocarbon group or if it is an organic group or an aromatic hydrocarbon group. In addition, Q1 recites “any carbon of the aromatic hydrocarbon group is optionally substituted by a heteroatom”. This would leave a heteroatom lacking a group needed to complete valency. See same reasoning above. Maybe Applicant means “replaced by a heteroatom”?
Q2 recites “(any carbon of the aromatic hydrocarbon group is optionally substituted by a heteroatom)”. This would leave a heteroatom lacking a group needed to complete valency. See same reasoning above. Maybe Applicant means “replaced by a heteroatom”? In the phrase "the alkyl group is optionally substituted by the cycloalkyl or the cycloalkenyl group".
Q2 recites 

    PNG
    media_image3.png
    218
    623
    media_image3.png
    Greyscale
These would leave a heteroatom lacking a group needed to complete valency. See same reasoning above. Maybe Applicant means “replaced by a heteroatom”?
Q2 is said to be an alkyl, cycloalkyl, cycloalkenyl and aromatic hydrocarbon group and in addition the claims say it’s an organic group. An organic group is a group containing carbon. Is there a difference with the other groups? Reciting “organic groups” appears to be redundant.
In addition for Q2 the following recitation is ambiguous: 
    PNG
    media_image4.png
    137
    622
    media_image4.png
    Greyscale
. One cannot figure out what is the definition for L6, A5, L7, Rsp2 and Z2. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation an organic group, and the claim also recites “an alkyl, cycloalkyl, cycloalkenyl and aromatic hydrocarbon group” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites

    PNG
    media_image5.png
    223
    626
    media_image5.png
    Greyscale
. The underlined term “substituted” is ambiguous because it would leave a heteroatom lacking a group needed to complete valency. See same reasoning above. Maybe Applicant means “replaced”?
	
Claims 2-19 are rejected for containing the indefinite issues of claim 1.

 Claim Objections
 Claim 1 states: 
    PNG
    media_image6.png
    67
    607
    media_image6.png
    Greyscale
. However, the formula (D-1) does not follow that statement. It is suggested that formula (D-1) is placed right after the statement.
Duplicate Claims, Warning
Applicant is advised that should claim 12 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). Claims 12 and 13 encompass the same exact subject matter.
Conclusion
Claims 1-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626